Appellant was charged in the district court, for Blaine county, with a felony, the charging part of the information being:
"That the said Walter Purcell on the 1st day of June, 1923, in the county of Blaine, state of Idaho, then and there being, did wilfully, unlawfully, and feloniously then and there live with, and for a long time previous thereto, had been living with, one Madge Barber, she, the said Madge Barber, being then and there a woman of bad repute."
The cause was tried by the court with a jury and upon a verdict of guilty appellant was sentenced to imprisonment in the penitentiary for not less than two nor more than twenty years, from which judgment this appeal is taken upon fifteen enumerated errors.
The prosecution is based upon the wording of the statute as it appears in C. S., sec. 8276, which is the same as sec. 6779 of the Compiled Laws as revised by the code commissioner and reported to the fifteenth session of the legislature. The state contends that C. S., sec. 8276, correctly states the law, and the learned trial judge instructed the jury in the language of this section. The original act *Page 646 
passed by the legislature, Sess. Laws 1911, chap. 205, p. 673, commonly known as the White Slave Act, is entitled:
"An Act to prevent the importation into this state or the exportation from this state of women and girls for immoral purposes; prohibiting the keeping, maintaining, controlling, supporting or harboring of any woman or girl for immoral purposes, and prescribing the punishment therefor."
Section 9 of the act reads:
"Sec. 9. Any person who shall live with, in whole or in part, upon the earnings of a common prostitute or woman of bad repute, shall be guilty of a felony and, on conviction thereof, shall be punishable by imprisonment in the state prison for a period of not less than one nor more than twenty years."
This section, as modified by the code commissioner, reads:
"Sec. 8276. Pimping defined. Any person who shall live with,or depend in whole or in part, upon the earnings of a common prostitute or woman of bad repute, shall be guilty of a felony, and, on conviction thereof, shall be punishable by imprisonment in the state prison for a period of not less than one nor more than 20 years."
It differs from the law as enacted by the legislature, in two particulars: first, the words "Pimping defined" were added by the commissioner; and secondly, the words "or depend" were interpolated into the body of the section by the commissioner.
Counsel for appellant have filed a supplemental brief wherein they contend that the changes made by the commissioner are not a part of the law and materially change its meaning to the prejudice of appellant. The state replies, and admits that the meaning of the original section 9 as found in Sess. Laws 1911, chap. 205, is changed by the adoption of the Compiled Laws. We will first consider the question presented by these supplemental briefs.
In Libby v. Pelham, 30 Idaho 614, 166 P. 575, the court had under consideration the construction to he given sees. 258 and 260 of the Revised Statutes of 1887 and the Revised *Page 647 
Codes of 1909. The law as originally enacted in 1875 contained the words "or to the use and benefit" before the words "of any person or persons." In the Revised Statutes of 1887 and the Revised Codes of 1909 the words "or to the use and benefit" were omitted. The court directed attention to section 5 of the Revised Statutes, which reads:
"The provisions of these Revised Statutes, so far as they are substantially the same as existing statutes, must be construed as continuations thereof, and not as new enactments."
This provision was carried forward as section 5 of the Revised Codes of 1909. 'The court held that notwithstanding these omissions the statute must be construed and applied as it was originally enacted in 1875. Section 5 as it appears in the Revised Statutes of 1887 and in the Revised Codes of 1909, is continued in force in the compilations that have since been made, being section 500:5 of the Compiled Laws of 1919, which is the code commissioner's report, and as C. S., sec. 9445, which is the last revision of the statute law of this state. The rule of law announced in the Libby v. Pelham case, therefore, is to the effect that where there is a conflict between an act as it was passed by the legislature and as it appears in a subsequent revision or codification of the entire body of the law, the act as originally passed will prevail.
Article 3, section 16, of the constitution provides:
"Sec. 16. Unity of subject and title. Every act shall embrace but one subject and matters properly connected therewith, which subject shall be expressed in the title; but if any subject shall be embraced in an act which shall not be expressed in the title, such act shall be void only as to so much thereof as shall not be embraced in the title."
In Archbold v. Huntington, 34 Idaho 558, 201 P. 1041, the constitutionality of C. S., sec. 8684, was challenged on the ground that it had never been adopted in the manner required by this provision of the constitution. The court said that the statutory provision in question having been passed by the territorial legislature prior to the adoption of the constitution, the provision did not apply since all *Page 648 
territorial laws were continued in force by the constitution itself.
Counsel for respondent very earnestly contend that notwithstanding the constitutional provision above quoted, there is much authority in support of the contention that the legislature may adopt in a single bill an entire code or revision of all the statute law without violating this provision. This question was exhaustively considered inLewis v. Dunne, 134 Cal. 291, 86 Am. St 257, 66 P. 478, 55 L.R.A. 833, wherein, inter alia, it is said:
"We cannot agree with the contention of some of respondent's counsel — apparently to some extent countenanced by a few authorities — that the provision of the constitution in question can be entirely avoided by the simple device of putting into the title of an act words which denote a subject 'broad' enough to cover everything. Under that view the title 'An Act Concerning the Laws of the State' would be good, and the convention and people who framed and adopted the Constitution would be convicted of the folly of elaborately constructing a grave constitutional limitation of legislative power upon a most important subject, which the legislature could at once circumvent by a mere verbal trick. The word 'subject' is used in the Constitution in its ordinary sense; and when it says that an act shall embrace but 'one subject' it necessarily implies — what everybody knows — that there are numerous subjects of legislation, and declares that only one of these subjects shall be embraced in any one act."
A number of state constitutions having this same provision expressly provide that the legislature may adopt an entire revision of all of the laws, and under such a provision a revision, when adopted, has the same force and effect as any session law.
The Compiled Statutes, which are now in general use, were authorized by Sess. Laws 1919, chap. 63, p. 197. That act authorized the clerk of this court to make a new compilation of all the laws, to number and arrange sections and titles of chapters and to make new ones; to incorporate *Page 649 
therein all the laws passed at that session. It will not be claimed that this act authorized the compiler to change the statute law, for the reason that a legislature cannot delegate its power to legislate. In State v. Nelson, 36 Idaho 714,213 P. 358, it is said:
"The legislative power of the state is by article 3 of the constitution vested in the Senate and House of Representatives, and it is a fundamental principle of representative government that except as authorized by the organic law, the legislative department cannot delegate any of its power to make laws to any other body or authority. (12 C. J., p. 839, sec. 323, and collation of authorities from the several states cited under note 71; 6 Rawle C. L. 164.)"
"One of the settled maxims in constitutional law is that the power conferred upon the legislature to make laws cannot be delegated by that department to any other body or authority." (Cooley's Const. Lim., 6th ed., 137.)
The assignments of error are not in the order of the record and a consideration of all of them will not be necessary to a determination of this case. Appellant's thirteenth assignment is predicated upon the court giving instruction No. 3, which is as follows:
"The jury is instructed that section 8276 of the Idaho Compiled Statutes provides in part as follows:
" `Pimping defined. Any person who shall live with, or depend in whole or in part upon the earnings of a common prostitute or woman of bad repute, shall be guilty of a felony, etc.'"
As already indicated, this is not a correct statement of the statute upon which this prosecution must be founded, in two particulars: first, the words "Pimping defined" were added by the code commissioner; and secondly, the words "or depend" were by him interpolated in the statute. We are of the opinion that where a court undertakes to define an offense in the language of the statute, it should not materially change the same by the interpolation of words that may be prejudicial to the rights of the defendant. *Page 650 
Assignments 1, 2, 3 and 4 may be considered together as they relate to correlative matters. Instruction No. 7, given at the request of the state, is as follows:
"You are instructed that the words 'live with' as charged in the information in this case, means living together in a sense of habitual association, and the finding of comfort and companionship from day to day and from time to time in the society of a woman of bad repute."
When section 9 is considered in connection with the remaining provisions of Sess. Laws 1911, chap. 205, p. 673, it is clear that the act intended to be denounced by this section is that of a male person who cohabits with a common prostitute and lives wholly or in part upon her earnings derived from her unlawful occupation. It is equally clear that the words "live with" as used in this statute include the element of unlawful sexual relations as a necessary ingredient of the offense. The words "live with" as found in this statute are used in the sense of cohabiting together, as they are always used in a criminal statute in the sense of living together in the relation of husband and wife. (Words and Phrases, 2d series, vol. 1, p. 750; Cannon v. United States, 116 U.S. 55,6 Sup. Ct. 278, 29 L. ed. 561; Sweenie v. State, 59 Neb. 269,80 N.W. 815.)
The instruction as given ignores two essential elements of the offense defined by the statute, that is, living together in the sense of cohabiting, and depending in whole or in part upon the earnings of a woman of bad repute. Unless these words are given this meaning they would be equally applicable to a parent who lived with a daughter of bad repute or a daughter who lived with her mother if the mother were of bad repute. When the evils sought to be remedied by this act and the severity of the punishment imposed upon any who violated its provisions are considered, it is apparent that the legislature, in the offense denounced by section 9, intended thereby to make the act of a male person living with a common prostitute in an unlawful sexual relation, in whole or in part upon her earnings, a felony. We cannot conclude that the legislature, by the *Page 651 
language employed, intended to make anyone a felon who might be living with a woman of bad repute merely in the sense of habitual association, or even in the finding of comfort and companionship in so living. This instruction fails to include the necessary ingredients of the offense and defines the words "live with" in such manner that any person who habitually associated with a woman of bad repute or who found comfort or companionship in such association, however lawful the relationship might otherwise be, would come within the purview of this statute as the court defined its meaning in this instruction.
The information merely charges appellant with living with a woman of bad repute and does not state a public offense within the meaning of this statute. Appellant requested appropriate instructions with regard to the meaning of the words "live with" as the same are here construed, and the giving of this instruction as well as the refusal of the court to give appropriate instructions as requested, was reversible error.
The cause is reversed and remanded for further proceedings in accordance with the views expressed in this opinion.
McCarthy, C.J., concurs; Wm. E. Lee, J., concurs in the result.